 


111 HR 255 IH: NASA 50th Anniversary Commemorative Coin Act
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS 1st Session 
H. R. 255 
IN THE HOUSE OF REPRESENTATIVES 
 
January 7, 2009 
Ms. Jackson-Lee of Texas (for herself, Mr. Culberson, and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To require the Secretary of the Treasury to mint coins in commemoration of the 50th anniversary of the establishment of the National Aeronautics and Space Administration. 
 
 
1.Short titleThis Act may be cited as the NASA 50th Anniversary Commemorative Coin Act. 
2.FindingsThe Congress finds that— 
(1)the National Aeronautics and Space Administration began operation on October 1, 1958, with about 8,000 employees and an annual budget of $100,000,000; 
(2)over the next 50 years, the National Aeronautics and Space Administration has been involved in many defining events which have shaped the course of human history and demonstrated to the world the character of the people of the United States; 
(3)among the many firsts by the National Aeronautics and Space Administration are that— 
(A)on December 6, 1958, the United States launched Pioneer 3, the first United States satellite to ascend to an altitude of 63,580 miles; 
(B)on March 3, 1959, the United States sent Pioneer 4 to the Moon, successfully making the first United States lunar flyby; 
(C)on April 1, 1960, the United States launched TIROS 1, the first successful meteorological satellite, observing Earth’s weather; 
(D)on May 5, 1961, Freedom 7, carrying Astronaut Alan B. Shepard, Jr., was the first American space flight involving human beings; 
(E)on February 20, 1962, John Glenn became the first American to circle the Earth, making 3 orbits in his Friendship 7 Mercury spacecraft; 
(F)on December 14, 1962, Mariner 2 became the first spacecraft to commit a successful planetary flyby (Venus); 
(G)on April 6, 1965, the United States launched Intelsat I (also known as Early Bird 1), the first commercial satellite (communications), into geostationary orbit; 
(H)on June 3 through 7, 1965, the second piloted Gemini mission, Gemini IV, stayed aloft for 4 days, and astronaut Edward H. White II performed the first EVA or spacewalk by an American; 
(I)on June 2, 1966, Surveyor 1 became the first American spacecraft to soft-land on the Moon; 
(J)on May 31, 1971, the United States launched Mariner 9, the first mission to orbit another planet (Mars) beginning November 13, 1971; 
(K)on April 12, 1981, the National Aeronautics and Space Administration launched the Space Shuttle Columbia on the first flight of the Space Transportation System (STS–1); 
(L)on June 18, 1983, the National Aeronautics and Space Administration launched Space Shuttle Challenger (STS–7) carrying 3 mission specialists, including Sally K. Ride, the first woman astronaut; 
(M)in another historic mission, 2 months later, the National Aeronautics and Space Administration launched STS–8 carrying the first black American astronaut, Guion S. Bluford; and 
(N)on July 23, 1999, the Space Shuttle Columbia’s 26th flight was led by Air Force Col. Eileen Collins, the first woman to command a Shuttle mission; 
(4)on April 9, 1959, the National Aeronautics and Space Administration unveiled the Mercury astronaut corps, 7 men with the right stuff: John H. Glenn, Jr., Walter M. Schirra, Jr., Alan B. Shepard, Jr., M. Scott Carpenter, L. Gordon Cooper, Virgil I. Gus Grissom, and Donald K. Deke Slayton; 
(5)on May 25, 1961, President John F. Kennedy, reflecting the highest aspirations of the American people, proclaimed: I believe this Nation should commit itself to achieving the goal, before this decade is out, of landing a man on the Moon and returning him safely to Earth. No single space project in this period will be more impressive to mankind, or more important in the long-range exploration of space; and none will be so difficult or expensive to accomplish.; 
(6)on September 19, 1961, the National Aeronautics and Space Administration announced that the National Aeronautics and Space Administration center dedicated to human space flight would be built in Houston, Texas; 
(7)on February 17, 1973, the Manned Spacecraft Center in Houston was renamed the Lyndon B. Johnson Space Center; 
(8)on December 21, 1968, Apollo 8 took off atop a Saturn V booster from the Kennedy Space Center for a historic mission to orbit the Moon; 
(9)as Apollo 8 traveled outward, the crew focused a portable television camera on Earth and for the first time humanity saw its home from afar, a tiny, lovely, and fragile blue marble hanging in the blackness of space; 
(10)this transmission and viewing of Earth from a distance was an enormously significant accomplishment and united the Nation at a time when American society was in crisis over Vietnam, race relations, urban problems, and a host of other difficulties; 
(11)on July 20, 1969, Apollo 11 astronauts Neil A. Armstrong and Edwin E. Aldrin made the first lunar landing mission while Michael Collins orbited overhead in the Apollo command module; 
(12)Armstrong set foot on the surface of the Moon, telling the millions of listeners that it was one small step for a man, one giant leap for mankind, and Aldrin soon followed and planted an American flag, but omitted claiming the land for the United States, as had routinely been done during European exploration of the Americas; 
(13)the two Moon walkers left behind an American flag and a plaque bearing the inscription: Here Men From The Planet Earth First Set Foot Upon the Moon. Jul. 1969 A.D. We Came in Peace for All Mankind.; 
(14)on April 24, 1990, the Hubble Space Telescope was launched into space aboard the STS–31 mission of the Space Shuttle Discovery, and since then, the Hubble has revolutionized astronomy, while expanding our knowledge of the universe and inspiring millions of scientists, students, and members of the public with its unprecedented deep and clear images of space; 
(15)on July 4, 1997, the Mars Pathfinder landed on Mars and on January 29, 1998, an International Space Station agreement among 15 countries met in Washington, DC, to sign agreements to establish the framework for cooperation among the partners on the design, development, operation, and utilization of the Space Station; 
(16)the National Aeronautics and Space Administration’s stunning achievements over the last 50 years have been won for all mankind at great cost and sacrifice; in the quest to explore the universe, many National Aeronautics and Space Administration employees have lost their lives, including the crews of Apollo 1, the Space Shuttle Challenger, and the Space Shuttle Columbia; 
(17)the success of the United States space exploration program in the 20th Century augurs well for its continued leadership in the 21st Century, such leadership being attributable to the remarkable and indispensable partnership between the National Aeronautics and Space Administration and its 10 space and research centers, including— 
(A)from small spacecraft to supercomputers, science missions and payloads to thermal protection systems, information technology to aerospace, the Ames Research Center in California's Silicon Valley, which provides products, technologies, and services that enable NASA missions and expand human knowledge; 
(B)the Dryden Flight Research Center, the leading center for innovative flight research; 
(C)the Glenn Research Center, which develops power, propulsion, and communication technologies for space flight systems and aeronautics research; 
(D)the Goddard Space Flight Center, which specializes in research to expand knowledge on the Earth and its environment, the solar system, and the universe through observations from space; 
(E)the Jet Propulsion Laboratory, the leading center for robotic exploration of the solar system; 
(F)the Johnson Space Center, which manages the development, testing, production, and delivery of all United States human spacecraft and all human spacecraft-related functions; 
(G)the Kennedy Space Center, the gateway to the Universe and world leader in preparing and launching missions around the Earth and beyond; 
(H)the Langley Research Center, which continues to forge new frontiers in aviation and space research for aerospace, atmospheric sciences, and technology commercialization to improve the way the world lives; 
(I)the Marshall Space Flight Center, a world leader in developing space transportation and propulsion systems that accelerate exploration and scientific discovery, including the Michoud Assembly Facility, which has been a world-class facility since 1961 for fabrication of large space structures, including the Saturn V and the Space Shuttle External Tank, and which will have a critical role in the Constellation program, including manufacturing major pieces of the Orion crew capsule, the Ares I upper stage, and the Ares V core stage; and 
(J)the Stennis Space Center, which is responsible for rocket propulsion testing and for partnering with industry to develop and implement remote sensing technology; 
(18)the United States should pay tribute to the National Aeronautics and Space Administration, and to its successful partnerships with the space and research centers, by minting and issuing a commemorative silver dollar coin; and 
(19)the surcharge proceeds from the sale of a commemorative coin would generate valuable funding for the National Aeronautics and Space Administration Families Assistance Fund, for the purposes of providing need-based financial assistance to the families of any National Aeronautics and Space Administration personnel who lose their lives as a result of injuries suffered in the performance of their official duties, and for other worthy and important purposes. 
3.Coin specifications 
(a)DenominationsIn commemoration of the 50th anniversary of the establishment of the National Aeronautics and Space Administration, the Secretary of the Treasury (hereafter in this Act referred to as the “Secretary”) shall mint and issue the following coins: 
(1)$50 gold coinsNot more than 50,000 $50 gold coins, which shall— 
(A)weigh 33.931 grams; 
(B)have a diameter of 32.7 millimeters; and 
(C)contain 1 troy ounce of fine gold. 
(2)$1 silver coinsNot more than 300,000 $1 coins of each of the 9 designs specified in section 4(a)(3)(B), which shall— 
(A)weigh 26.73 grams; 
(B)have a diameter of 1.500 inches; and 
(C)contain 90 percent silver and 10 percent copper. 
(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code. 
(c)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items. 
(d)Mintage level limitNotwithstanding the mintage level limit described under section 5112(m)(2)(A)(ii) of title 31, United States Code, the Secretary may mint and issue not more than 300,000 of each of the nine $1 coins authorized to be minted under this Act. 
4.Design of coins 
(a)Design requirements 
(1)In generalThe design of the coins minted under this Act shall be emblematic of the 50 years of exemplary and unparalleled achievements of the National Aeronautics and Space Administration. 
(2)Designation and inscriptionsOn each coin minted under this Act, there shall be— 
(A)a designation of the value of the coin; 
(B)an inscription of the year 2011; and 
(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum, and such other inscriptions as the Secretary may determine to be appropriate for the designs of the coins. 
(3)Coin images 
(A)$50 coins 
(i)ObverseThe obverse of the $50 coins issued under this Act shall bear an image of the sun. 
(ii)ReverseThe reverse of the $50 coins issued under this Act shall bear a design emblematic of the sacrifice of the United States astronauts who lost their lives in the line of duty over the course of the space program. 
(iii)High reliefThe design and inscriptions on the obverse and reverse of the $50 coins issued under this Act shall be in high relief. 
(B)$1 coins 
(i)ObverseThe obverse of the $1 coins issued under this Act shall bear nine different designs, each of which shall consist of an image of one of the nine planets of the solar system, including Earth. 
(ii)ReverseThe reverse of the $1 coins issued under this Act shall bear different designs, each of which shall be emblematic of the contributions of the research and space centers, subject to the following requirements: 
(I)Earth coinThe reverse of the $1 coins issued under this Act which bear an image of the Earth on the obverse shall bear images emblematic of, and honoring, the discoveries and missions of the National Aeronautics and Space Administration, the Mercury, Gemini, and Space Shuttle missions and other manned Earth-orbiting missions, and the Apollo missions to the Moon. 
(II)Jupiter coinThe reverse of the $1 coins issued under this Act which bear an image of the planet Jupiter on the obverse shall include a scientifically accurate depiction of the Galilean moon Europa and depict both a past and future mission to Europa. 
(III)Saturn coinThe reverse of the $1 coins issued under this Act which bear an image of the planet Saturn on the obverse shall include a scientifically accurate depiction of the moon Titan and depict both a past and a future mission to Titan. 
(IV)Pluto (and other dwarf planets) coinThe reverse of the $1 coins issued under this Act which bear an image of the planet Pluto on the obverse shall include a design that is emblematic of telescopic exploration of deep space by the National Aeronautics and Space Administration and the ongoing search for Earth-like planets orbiting other stars. 
(4)Realistic and scientifically accurate depictionsThe images for the designs of coins issued under this Act shall be selected on the basis of the realism and scientific accuracy of the images and on the extent to which the images are reminiscent of the dramatic and beautiful artwork on coins of the so-called Golden Age of Coinage in the United States, at the beginning of the Twentieth Century, with the participation of such noted sculptors and medallic artists as James Earle Fraser, Augustus Saint-Gaudens, Victor David Brenner, Adolph A. Weinman, Charles E. Barber, and George T. Morgan. 
(b)SelectionThe design for the coins minted under this Act shall be— 
(1)selected by the Secretary, after consultation with the Administrator of the National Aeronautics and Space Administration and the Commission of Fine Arts; and 
(2)reviewed by the Citizens Coin Advisory Committee. 
5.Issuance of coins 
(a)Quality of coinsCoins minted under this Act shall be issued in proof quality only. 
(b)Mint facilityOnly 1 facility of the United States Mint may be used to strike any particular combination of denomination and quality of the coins minted under this Act. 
(c)Period for issuanceNotwithstanding any other provision of law, the Secretary— 
(1)may accept orders for the coins authorized under this Act during the period beginning on January 1, 2011 and ending on December 31, 2011; and 
(2)may mint and issue such coins required to fulfill such orders during the period beginning on January 1, 2011 and ending on December 31, 2011. 
(d)Exception to program limitationNotwithstanding any other provision of law, the minting or issuance of coins under this Act in 2011 shall not— 
(1)preclude the Secretary from including a surcharge on the issuance of any other commemorative coin minted or issued in 2011; and 
(2)be counted against the annual 2 commemorative coin program minting and issuance limitation under section 5112(m)(1) of title 31, United States Code. 
(e)Issuance of gold coinsEach gold coin minted under this Act may be issued only as part of a complete set with one of each of the nine $1 coins minted under this Act. 
6.Sale of coins 
(a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— 
(1)the face value of the coins; 
(2)the surcharge provided in section 7(a) with respect to such coins; and 
(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping). 
(b)Prepaid orders 
(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins. 
(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 
(c)PresentationIn addition to the issuance of coins under this Act in such other methods of presentation as the Secretary determines to be appropriate, the Secretary shall provide, as a sale option, a presentation case which displays the $50 gold coin in the center, surrounded by the $1 silver coins in elliptical orbits. All such presentation cases shall bear a plaque with appropriate inscriptions that include the names and dates of the spacecraft missions on which United States astronauts lost their lives over the course of the space program and the names of such astronauts. 
7.Surcharges 
(a)In generalAll sales of coins minted under this Act shall include a surcharge as follows: 
(1)A surcharge of $50 per coin for the $50 coin. 
(2)A surcharge of $10 per coin for the $1 coin. 
(3)A surcharge of $1 per coin for any bronze duplicate minted under section 8. 
(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly distributed as follows: 
(1)The first $4,000,000 available for distribution under this section, to the NASA Family Assistance Fund, for the purpose of providing need-based financial assistance to the families of NASA personnel who lose their lives as a result of injuries suffered in the performance of their official duties. 
(2)Of amounts available for distribution after the payment under paragraph (1), ½ of the next $1,000,000 to each of the following: 
(A)The Dr. Ronald E. McNair Educational (D.R.E.M.E.) Science Literacy Foundation for the purposes of improving and strengthening the process of teaching and learning science, math, and technology at all educational levels, elementary through college through the promotion of innovative educational programs. 
(B)The Challenger Center for Space Science Education, for the purposes of creating positive learning experiences using space science as a theme that raise student expectations of success, fostering a long-term interest in mathematics, science, and technology, and motivating students to pursue careers in these fields. 
(3)The remainder of the amounts available for distribution after the payments under paragraphs (1) and (2), to the Secretary of the Smithsonian Institution for the preservation, maintenance, and display of space artifacts at the National Air and Space Museum (including the Steven F. Udvar-Hazy Center). 
(c)AuditsThe NASA Family Assistance Fund, the Dr. Ronald E. McNair Educational Science Literacy Foundation, the Challenger Center for Space Science Education, and the Secretary of the Smithsonian Institution shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b). 
8.Bronze duplicatesThe Secretary may strike and sell bronze duplicates of the $50 gold coins authorized under this Act, at a price determined by the Secretary to be appropriate. Such duplicates shall not be considered to be United States coins and shall not be legal tender. 
 
